United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT     August 15, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                 No. 06-60861
                               Summary Calendar


ANGELICA RESINOS-PEREZ

                                            Petitioner

v.

ALBERTO R GONZALES, U S Attorney General

                                            Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A 78 274 814


Before KING, DAVIS and CLEMENT, Circuit Judges.

PER CURIAM:*
     Angelica Resinos-Perez (Resinos)** petitions for review of a final order of
the Board of Immigration Appeals (BIA) affirming the denial of her motion to
reopen her removal proceedings. Resinos, a native and citizen of Guatemala,




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          Resinos states that her real name is Arely Melchor Lopez.
                                   No. 06-60861

failed to appear for her removal hearing in August 2000 and was ordered
removed in absentia. She filed a motion to reopen in 2005.
      Resinos argues that she did not receive proper notice of the August 2000
hearing, that the immigration judge (IJ) should have considered whether she
was eligible for equitable tolling and whether she had established exceptional
circumstances for her failure to appear, that the IJ should have given specific
reasons for not reopening her case sua sponte, and that the IJ should have
reopened her case based on changed circumstances.
      We review the denial of a motion to reopen “under a highly deferential
abuse of discretion standard.” Manzano-Garcia v. Gonzales, 413 F.3d 462, 469
(5th Cir. 2005). Because the BIA affirmed the IJ’s decision without opinion, we
review the IJ's decision as the final agency determination. Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).
      Resinos provided an address to the Immigration and Naturalization
Service in March 2000. Later that month, notice of the August 2000 hearing was
sent to Resinos at that address. Resinos’s counsel now contends that Resinos did
not receive notice of the hearing. As counsel’s statement is not evidence, see
INS v. Phinpathya, 464 U.S. 183, 188 n.6 (1984), Resinos has not submitted any
evidence to support this contention. Accordingly, she has not established any
error with respect to her alleged lack of proper notice. See United States v.
Estrada-Trochez, 66 F.3d 733, 736 (5th Cir. 1995).
      Resinos does not specifically identify any facts that support her assertion
that she has established exceptional circumstances warranting reopening of her
removal proceedings or the application of equitable tolling. To the extent that
she contends that she was only 18-years old at the time she received her notice
to appear, this does not establish such exceptional circumstances. See 8 U.S.C.
§ 1229a(e)(1); 8 C.F.R. § 236.3.
      We lack jurisdiction to review Resinos’s assertions that the IJ should have
reopened the removal proceedings sua sponte and that the proceedings should

                                        2
                                 No. 06-60861

have been reopened due to changed circumstances because she did not exhaust
her administrative remedies by raising these issues before the BIA. See Wang
v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Because Resinos has not established that the denial of her motion to
reopen was an abuse of discretion, the petition for review is DENIED.




                                       3